McDonald, j.
Maryland Rule 2-231 allows a plaintiff to prosecute a civil action on behalf of a class of similarly situated persons. In order to do so, the prospective “class representative” must demonstrate that the class members and the claims asserted on their behalf satisfy certain criteria set forth in the rule and that the prospective class representative will “fairly and adequately” represent the class. The circuit court in which the complaint is filed is to determine whether those criteria are met and whether to “certify” the case as a class action “as soon as practicable after commencement of the action.”
In this case, we are asked to decide the consequences when a plaintiff seeks to prosecute a case as a class action and the defendant tenders individual compensatory relief to the plaintiff — prior to any determination whether the case may appropriately be brought as a class action. In particular, the following three questions are before us:
1— Does the tender require the court to deny class certification?
2— Is an award of punitive damages foreclosed by the tender of individual compensatory damages?
3— Is an award of attorney’s fees to the plaintiff under a fee-shifting provision of the Consumer Protection Act limited to fees incurred before the tender?
For the reasons that follow, we answer each of these questions “no.”
Background

Class Action Complaint

Petitioner Anthony Frazier commenced this action by filing a complaint in the Circuit Court for Montgomery County on July 27, 2007, naming Respondent Crystal Ford Isuzu, Ltd. *149(“Crystal Ford”) as defendant.1 The complaint alleged that Crystal Ford sold Mr. Frazier an extended warranty for his 2003 Ford Explorer on or about December 23, 2004. According to the complaint, the salesperson told Mr. Frazier that the extended warranty would last for 48 months from the date of purchase or 100,000 miles, whichever occurred first. In fact, the duration of the type of extended warranty sold to Mr. Frazier was calculated from the “build date” of the automobile.2 As a result, the extended warranty actually expired on October 30, 2006, more than 2 years earlier than Mr. Frazier had been led to believe.
The complaint alleged that, because the warranty expired earlier than promised, Mr. Frazier incurred unanticipated repair expenses when he had his car serviced within the four-year period following purchase of the warranty. According to the complaint, when Mr. Frazier complained to Crystal Ford, the salesperson advised that there was nothing she could do, as the actual terms of the warranty contract measured the four years from the “build date” of the car even though the application for the warranty stated a longer duration. According to the complaint, the salesperson told Mr. Frazier she had sold other extended warranties with the same discrepancy.
Following the discussion with the salesperson, Mr. Frazier retained counsel, who wrote a letter to Crystal Ford seeking compensation for the unexpected repair expenses as well as other repairs anticipated within the four-year period. No response was received from Crystal Ford, and Mr. Frazier filed his complaint two weeks later.
*150The complaint asserted two causes of action — one for unfair and deceptive trade practices, in violation of the Consumer Protection Act,3 and the other for common law fraud. The complaint sought compensatory damages, as well as declaratory and injunctive relief, punitive damages, and attorney’s fees.4 Mr. Frazier purported to bring his action “on behalf of the entire class of persons similarly situated” — described in the complaint as residents of Maryland who had purchased Ford extended warranties from Crystal Ford during the previous four years. The complaint requested, among other things, that the court certify the action as a class action.
Mr. Frazier did not immediately file a motion for class certification, but sought discovery from Crystal Ford concerning warranties Crystal Ford had sold to other customers. Tender of Individual Relief
After the filing of the complaint, Crystal Ford paid to extend Mr. Frazier’s warranty through December 31, 2008, approximately four years from the date it had sold him the extended warranty. As a result, Ford ESP North America sent Mr. Frazier a check for the amounts he had paid for the repairs (minus a $100 deductible) during the period that his car would have been covered by the warranty that he had intended to purchase. Mr. Frazier did not cash the check.

Dispositive Motions

Crystal Ford filed an answer to the complaint and subsequently filed a motion for summary judgment, a motion to deny class certification, and a motion for a protective order seeking to limit discovery. Mr. Frazier filed a motion to compel discovery. As of the date of the hearing on those motions, Mr. Frazier had not filed his own motion to certify the class.
On February 20, 2008, the Circuit Court issued an oral opinion from the bench in which it granted Crystal Ford’s *151motion to deny class certification; and granted in part Crystal Ford’s motion for summary judgment, leaving open the issue of attorney’s fees for a subsequent hearing.5 In explaining its decision to deny class certification, the court stated:
LMr. Frazier] clearly is no longer a member of any class because he’s been made whole, so really, he has no interest as far as this court can see to put forward, and to indicate that he is acting on behalf of a class.
I also agree with the defendant’s position that the, there’s not a uniformity in regards to what the individual claimants would have to put forward. I don’t think at all, having reviewed Rule 2-231, having reviewed the case law, and having reviewed this individual case, that a class action certification would be appropriate.
I really don’t see that Anthony Frazier is a class plaintiff. And as I said earlier, I do think that he has been made whole. So I don’t think that he is, has really any interest in common with the other yet to be identified prospective claimants.
As to the motion for summary judgment, the court said:
Now, in regards to the motion for summary judgment, and as an alternative, I believe that the defendants were arguing that the claim was moot. And certainly, I think I would agree with the fact that the claim is somewhat moot, because what was being asked for really pertains to the class motion. And it says, “Demand judgment for the class plaintiffs, members of his class,” and then it goes on, the prayers for relief say “compensatory damages in an amount equal to the cost of all of the Ford extended service plans.” Well that’s been worked out already. That has been provided to this individual plaintiff.
*152“Appropriate injunction to declaratory relief to protect this class.” That’s really not appropriate because I’ve denied the motion — actually, I granted the motion to deny the class certification.
“Punitive damages,” that’s clearly not appropriate.
On September 3, 2008, a hearing was held as to the appropriate award for attorney’s fees before another judge of the Circuit Court. At this hearing, the court was informed that Crystal Ford had contacted other customers who had purchased warranties to ensure that the warranties conformed to the representations made at the time they were sold. (According to Crystal Ford’s counsel, this process was half completed at the time of the February hearing on the motion for summary judgment). The Circuit Court determined that the efforts of counsel for Mr. Frazier to obtain class certification had helped motivate Crystal Ford to correct the warranties of other members of the putative class. The court decided that, even though class certification had ultimately been denied, those efforts should be given weight in the award of attorney’s fees. The court therefore granted Mr. Frazier attorney’s fees for all of the work done by his counsel both before and after Crystal Ford had tendered him individual relief.

Appeal

Both parties appealed to the Court of Special Appeals. That court, in a published opinion, affirmed the Circuit Court rulings. Frazier v. Crystal Ford Isuzu, Ltd., 200 Md.App. 285, 27 A.3d 583 (2011). Both parties then sought review by this Court, which we granted.
Discussion

Whether a Tender of Relief to a Prospective Class Representative Prior to Class Certification Requires Denial of Class Certification


Class Actions

The Maryland Rules allow for an action to be litigated as a class action when there are questions of law or fact common to *153a group of potential litigants who are too numerous to be joined as parties to the action. Maryland Rule 2-231(a).6 One important purpose of this procedural mechanism is to allow a remedy for modest individual claims. “The aggregation of individual claims in the context of a classwide suit is an evolutionary response to the existence of injuries unremedied by the regulatory action of government. Where it is not economically feasible to obtain relief within the traditional framework of a multiplicity of small individual suits for damages, aggrieved persons may be without any effective redress unless they may employ the class-action device.” Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 339, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980).
Not anyone can prosecute a class action, however. Under the rule, a plaintiff who seeks to prosecute a class action — to act as the “class representative” — must satisfy certain prerequisites. See Maryland Rule 2-231(a) (requiring that the representative’s claim be “typical” of the class and that the representative “fairly and adequately” protect the interests of the class). The case may only proceed as a class action if certified by the court. Maryland Rule 2-231(c).7 *154And the prosecution of the action is subject to significant oversight by the court.8 Maryland Rule 2 — 281(f).

“Picking off” the Prospective Class Representative

In this case, the complaint alleges that Crystal Ford, an automobile dealer, misrepresented the term of an extended manufacturer’s warranty that Mr. Frazier purchased from the dealer for his car. According to the complaint, Mr. Frazier brought the problem to the attention of Crystal Ford both personally and through counsel, but the dealer took no action to remedy the problem. If Mr. Frazier’s experience reflected the dealer’s practice with respect to extended warranties, that practice would have a significant impact on other purchasers for whom recourse to legal remedy would not be economically feasible. It is undisputed that, once Mr. Frazier filed a class action complaint, the dealer took the offensive, tendered individual damages to Mr. Frazier and, based on that tender (which apparently was declined by Mr. Frazier), argued that Mr. Frazier could not prosecute a class action. The Circuit *155Court accepted that reasoning and denied class certification on the ground that the tender of individual damages disqualified Mr. Frazier from representing the class.9
The Court of Special Appeals affirmed that decision and essentially held that, in certain circumstances, a defendant may abort a class action prior to class certification by tendering individual damages to the plaintiff who initiates the case— even if that tender is declined and regardless of whether the claims are amenable to class litigation or the individual plaintiff would otherwise qualify as a class representative. This allows a defendant in such a case to moot a meritorious class action by “picking off” the putative class representative.

Standard of Review of Certification Decision

A circuit court’s order to grant or deny class certification is to state “findings and reasons” for the determination, presumably to facilitate later review. Maryland Rule 2-231(c). Such a decision is ordinarily reviewed for abuse of discretion based upon the “recognition that the basis of the certification inquiry is essentially a factual one, and thus, deference is due.” Creveling v. GEICO, 376 Md. 72, 90, 828 A.2d 229 (2003). A less deferential standard of review applies when there is a question whether the court applied the proper legal standard for certification. Id. (“whether the trial court used a correct legal standard ... is a question that we review de novo ”); see also Philip Mortis v. Angeletti, 358 Md. 689, 726, 752 A.2d 200 (2000).
In this case, the Circuit Court did not articulate its decision on certification as an application of the criteria of Rule 2-231 *156to the claims of potential class members. The only operative fact mentioned in the Circuit Court’s decision was Crystal Ford’s tender of individual relief to Mr. Frazier. The legal issue before us is thus whether that tender precluded certification of this action as a class action with Mr. Frazier as the representative plaintiff.

Creveling

This Court previously discussed, but did not decide, this issue in Creveling, supra. Although the Court affirmed a denial of class certification in that case for other reasons,10 it noted that mootness is a “more flexible” concept in the context of class action litigation. 376 Md. at 83-87 n. 3, 828 A.2d 229. The Court outlined, in a lengthy footnote, the disparate approaches that courts in other jurisdictions had taken when a defendant, at various stages of the case, attempts to moot a class action by tendering individual damages to the plaintiff who seeks to represent the class. Id. It described four different holdings reflected in the case law: (1) the entire action should be dismissed if the individual plaintiffs claims are satisfied before class certification;11 (2) the entire action should be dismissed if individual relief is tendered to the named plaintiff before the filing of a motion for class certification; 12 (3) the mootness of a named plaintiffs claim does not automatically moot the class action13 — i.e., the entire action should not necessarily be dismissed; and (4) satisfaction of the named plaintiffs claim after a denial of class certification does *157not bar appeal of that denial14 — and presumably would not bar prosecution of the class action if the denial is overturned on appeal.
In its opinion in Creveling, this Court explicitly did not choose among these approaches, but emphasized that “our restraint under the circumstances of this case does not constitute an endorsement of tendering payment to named plaintiffs with the goal of annulling class action litigation.... ‘[T]he notion that a defendant may short-circuit a class action by paying off the class representatives either with their acquiescence or ... against their will, deserves short shrift. Indeed, were it so easy to end class actions, few would survive.’ ” Creveling, 376 Md. at 83-87 n. 3, 828 A.2d 229 (quoting Roper v. Consurve, Inc., 578 F.2d 1106, 1110 (5th Cir.1978), aff'd on other grounds, 445 U.S. 326, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980)).

Assessing the Consequences of a Tender of Individual Relief

While a rule that a defendant may moot a putative class action by tendering individual damages prior to certification of the class is a bright line rule, it is not a wise one. The circumstances of this case may illustrate why. If we accept the facts as alleged in the complaint, the automobile dealer made no effort to rectify the situation until the class action complaint was filed, but then immediately took action to moot it by tendering individual damages to the plaintiff shortly after the complaint was filed and before the plaintiff had any reasonable opportunity to seek class certification or to conduct discovery addressed to the merits of class certification.15 If all a defendant need do to defeat a class action is to satisfy the class representative’s claim immediately after suit is filed, many meritorious class actions will never get off the ground. *158It will be particularly tempting to “pick off’ a putative class representative in cases where the underlying conduct affected many people but each claim, including the class representative’s, is small or moderate in size — a type of case for which the class action procedure was devised.16
Perhaps for that reason, in recent years courts in other jurisdictions have held that, even prior to the filing of a motion for class certification, an offer of judgment for the full amount of the putative representative’s individual claim does not automatically moot the class claims. E.g., Pitts v. Terrible Herbst, Inc. 653 F.3d 1081 (9th Cir.2011); Lucero v. Bureau of Collection Recovery, Inc., 639 F.3d 1239 (10th Cir.2011); Weiss v. Regal Collections, 385 F.3d 337 (3d Cir.2004); Jackson v. Southern Auto Finance, 988 So.2d 721 (Fla.Ct.App. 2008); cf. Sandoz v. Cingular Wireless, LLC, 553 F.3d 913 (5th Cir.2008) (offer of judgment to representative plaintiff does not moot proposed “collective action” under federal Fair Labor Standards Act); but see Barber v. American Airlines, Inc., 241 Ill.2d 450, 350 Ill.Dec. 535, 948 N.E.2d 1042, 1046 (2011) (tender of individual relief to prospective class representative prior to filing of motion for class certification required dismissal of complaint).
Pitts v. Terrible Herbst, supra, is illustrative. In that case, Pitts filed a class action lawsuit against his employer, Terrible Herbst, alleging violations of state and federal labor laws and breach of contract. Pitts then sought discovery of information concerning potential class members, Terrible Herbst refused to comply, and Pitts filed a motion to compel discovery. While that motion to compel was pending, Terrible Herbst tendered Pitts an offer of judgment of individual damages and attor*159ney’s fees17 — which Pitts declined — and then moved to dismiss the case. Although the district court held that a tender of individual damages does not necessarily moot a class action, it found that Pitts had failed to file a motion to certify a class in a timely manner. It held that the failure to do so rendered the case moot18 and ordered the defendant to pay the tendered settlement.
On appeal, the Ninth Circuit held that a court should not dismiss a class action as moot when a defendant attempts to pick off a prospective class representative before a motion for certification can reasonably be filed:
If the named plaintiff can still file a timely motion for class certification, the named plaintiff may continue to represent the class until the district court decides the class certification issue. Then, if the district court certifies the class, ... the case may continue despite full satisfaction of the named plaintiffs individual claim because an offer of judgment to the named plaintiff fails to satisfy the demands of the class. Conversely, if the district court denies class certification, ... the plaintiff may still pursue a limited appeal of the class certification issue. Only once the denial of class certification is final does the defendant’s offer — if still avail*160able — moot the merits of the case because the plaintiff has been offered all that he can possibly recover through litigation.
653 F.3d at 1092 (citations omitted).
The Ninth Circuit next considered whether Pitts had waited too long to file a motion for class certification. It noted that Pitts had sought discovery which the defendant had refused to answer and that, at the time the case was dismissed, “the court had not yet ruled on his motion to compel the production of certain documents that, in his view, were crucial to the class certification decision. Pitts repeatedly and timely informed the court — in his motion to compel, at the hearing held for this motion, and in his motion to extend the initial discovery deadline — that he was awaiting the court’s ruling prior to filing a motion for class certification. The court, however, never ruled on the motion to compel.” 653 F.3d at 1092-93. The appellate court reasoned that, in the absence of a ruling on the motion to compel or notice to the plaintiff that he would be expected to file a motion for class certification by a certain date without such a ruling, he could not be faulted for failing to file a timely certification motion. Id. The court summarized:
Under these circumstances — where the court had extended the initial discovery deadline at the time of its ruling, where a motion to compel the production of documents allegedly crucial to the class certification decision had been filed well in advance of the initial discovery deadline and was still pending, where neither the local rules nor the court’s own scheduling order imposed a deadline for seeking class certification, and where the scheduling order actually suggested that a motion for class certification could be filed even after the end of discovery — the district court abused its discretion in finding that Pitts could no longer file a timely motion to certify a class.

Id.

In our view, the better rule is to adopt the approach reflected in Pitts and the other cases cited above and hold that *161a tender of individual relief to the putative class representative does not moot a class action if the individual plaintiff has not had a reasonable opportunity to seek class certification, including any necessary discovery.19 That determination will require a careful assessment by a trial court. Because the Circuit Court in this case apparently believed that the tender of individual relief prior to class certification, by itself, mooted the class action, we will remand the case for reconsideration by the Circuit Court. On remand, the Circuit Court can determine whether Mr. Frazier has had an adequate opportunity to file a timely motion for class certification and, if it permits him to file such a motion, articulate “findings and reasons” related to the criteria of Rule 2-231 as to whether or not a class should be certified.

Whether Punitive Damages May be Awarded if a Defendant Has Tendered Compensatory Damages

In his complaint Mr. Frazier sought an award of punitive damages on behalf of himself and other prospective class members with respect to the fraud count of his complaint.20 After Crystal Ford tendered compensatory relief to Mr. Frazier, it argued that, as a result, his claims for additional individual relief were moot. The Circuit Court awarded summary judgment with respect to the remainder of his claim for punitive damages.
*162An award of punitive damages may be made in a case of fraud when the defendant acts with “actual malice”— that is, makes a misrepresentation with intent to deceive and “actual knowledge” of the falsity of the representation. See Hoffman v. Stamper, 385 Md. 1, 41-43, 867 A.2d 276 (2005) (distinguishing “actual knowledge,” including a “wilful refusal to know,” from the lesser standard of “reckless indifference to the truth”). In general, there must be an underlying compensatory damages award with respect to a particular injury in order for a fact-finder to award punitive damages for that injury. Caldor, Inc. v. Bowden, 330 Md. 632, 662, 625 A.2d 959 (1993). In Caldor, this Court held that there must be a compensatory damages foundation for each count with respect to which punitive damages are awarded; the Court rejected an argument that an award of compensatory damages on one count of a multi-count complaint could support an award of punitive damages as to other counts. Id. As the Court noted, “one of the purposes of punitive damages is to punish the wrongs of the defendant. The requirement of a compensatory damages foundation protects defendants from being punished for acts that the trial court determines the defendant did not commit.” Id. at 663, 625 A.2d 959.
In this case, the Circuit Court concluded that punitive damages were “clearly not appropriate,” though that court did not explain its conclusion. On appeal, the Court of Special Appeals affirmed that conclusion on the basis that no further compensatory damages could be awarded, as Mr. Frazier had already been tendered the full amount of his actual damages. Citing Caldor and similar cases, the intermediate appellate court reasoned that the tender eliminated the foundation of compensatory damages that is a prerequisite to an award of punitive damages. That extrapolation of the rationale of Caldor, however, is unwarranted.
An issue is moot if, at the time it is before the court, there is no longer an existing controversy between the parties, so that there is no longer any effective remedy that the court can provide. Attorney General v. Anne Arundel *163County School Bus Contractors Ass’n., 286 Md. 324, 327, 407 A.2d 749 (1979) (dismissing an appeal as moot). Courts generally decide whether a matter is moot as a result of a tender of relief by examining whether the tender encompasses all of the relief to which a party may be entitled. Compare Holstein v. City of Chicago, 29 F.3d 1145 (7th Cir.1994) (defendant’s offer to pay all costs incurred by plaintiffs as a result of admittedly illegal towing of plaintiffs’ vehicles meant that “there is no dispute over which to litigate”) with Greisz v. Household Bank, 176 F.3d 1012 (7th Cir.1999) (where a tender only relates to one claim in the complaint, dismissal is improper). In this case, the question is whether Mr. Frazier may have been entitled to punitive damages.
If a circuit court determines that a plaintiff has satisfactorily pled facts that would support a finding of fraud accompanied by actual malice, then a tender equal to the demanded compensatory damages falls short of the maximum award that a plaintiff could expect to receive at a trial. While it may be that the plaintiffs injury has been remedied, the plaintiffs claim has not necessarily been fully satisfied. Moreover, as punitive damages are designed to deter future misbehavior by the wrongdoer or others, see Caldor, 330 Md. at 663, 625 A.2d 959, a tender of compensatory damages alone may not achieve the deterrent effect for which punitive damages are intended. Where punitive damages are appropriately demanded, a pretrial tender of compensatory damages does not fully satisfy the claim and does not preclude an award of punitive damages. Such a tender is merely an offer of settlement.
An award of punitive damages in this case may well be, as the Circuit Court stated, inappropriate. That determination, however, must rest on the facts of this case measured against the law of punitive damages.21 An award of *164punitive damages is not foreclosed by a post-complaint tender of compensatory damages.

Whether an Award of Attorney’s Fees May Encompass Efforts Subsequent to Tender

As the Court of Special Appeals correctly indicated, a trial court has a significant degree of discretion in determining a reasonable attorney’s fee award under a fee-shifting statute such as the Consumer Protection Act. In this case, the Circuit Court relied upon a decision of the Court of Special Appeals in a case concerning an award of attorney’s fees under the Consumer Protection Act and identified the following factors, derived from Rule 1.5(a) of the Maryland Lawyers’ Rules of Professional Conduct, to assess the reasonableness of the requested award:
• the time and labor involved or required;
• the novelty and difficulty of the questions involved;
• the skill requisite to perform the legal services properly;
• the likelihood, if apparent to the client, that the acceptance of the particular employment will preclude other employment by the lawyer;
• the amount involved and the results obtained;
• the time limitations imposed by the client or by the circumstances;
• the nature and length of the professional relationship with the client;
• the experience, reputation, and ability of the lawyer performing the services;
• whether the fee is fixed or contingent.
See Blaylock v. Johns Hopkins Federal Credit Union, 152 Md.App. 338, 353-54, 831 A.2d 1120 (2003).22 Applying those *165factors, the Circuit Court awarded Mr. Frazier $20,950.52 in attorney’s fees.
As it did in the Circuit Court, Crystal Ford appears not to contest that Mr. Frazier was entitled to some award of attorney’s fees under the Consumer Protection Act, CL § 13-408(b).23 Nor has Crystal Ford appeared to contest the reasonableness of the fees with respect to the services provided. Rather, it disputes only the degree to which Mr. Frazier’s attorney’s fees should be reimbursed. Crystal Ford asserts that its liability should be capped at $3,204 — the amount of attorney’s fees incurred by Mr. Frazier up to the time of tender. Following the tender, the dealership argues, Mr. Frazier pursued “fruitless” claims through “excessive lawyering” by his attorney. It asserts that the trial court committed an error of law in taking into account the efforts of Mr. Frazier’s attorney after the tender of individual relief. It relies on a recent case in which the Court of Special Appeals reduced the amount of an attorney’s fee award to account for the prevailing party’s “relative contribution to causing unnecessary litigation.” Friolo v. Frankel, 201 Md.App. 79, 122, 28 A.3d 752, 778, cert. granted, 424 Md. 54, 33 A.3d 981 (2011).24
Crystal Ford relies on its post-suit tender of compensatory damages to Mr. Frazier as necessarily limiting Mr. Frazier’s entitlement to attorney’s fees for any subsequent actions. However, as Crystal Ford has conceded, in response to the *166filing of Mr. Frazier’s complaint, it undertook significant measures to identify other customers who had received warranties with shorter terms than promised and to provide those customers with revised warranties. While those efforts might well someday form the basis of an argument against an award of punitive damages, they also support the Circuit Court’s decision to award attorney’s fees to Mr. Frazier for the efforts of his counsel throughout the litigation.
As the Circuit Court reasoned, under the circumstances of this case, Crystal Ford’s concessions illustrate that Mr. Frazier lost a battle — in that the Circuit Court granted Crystal Ford’s motions for summary judgment and to deny class certification — but ultimately won the war, as it is undisputed that his litigation resulted in the revision of warranty contracts by Crystal Ford to match its representations and the expectations of its customers.25 We agree with the Court of Special Appeals that the Circuit Court acted within its discretion when it considered Crystal Ford’s correction of extended warranties purchased by other customers as within “the results obtained” by the efforts of Mr. Frazier’s attorney. This seems particularly appropriate in a case under the Consumer Protection Act.26 Accordingly, the attorney’s fee award *167was appropriate under § 13-408(b) of the Consumer Protection Act.27
Judgment of the Court of Special Appeals reversed in part and affirmed in part. This case is remanded to the Court of Special Appeals with directions to remand to the Circuit Court for further proceedings consistent with this opinion. Costs in this Court and in the Court of Special Appeals to be paid by Respondent.
HARRELL and BATTAGLIA, JJ., dissent.

. Subsequent to the events that led to this litigation, Crystal Ford operated under the name “Castle Ford Ltd.” For the sake of simplicity, we adopt the same convention as the parties and will refer to the Respondent as "Crystal Ford.”


. Crystal Ford concedes that it erred in explaining the warranty to Mr. Frazier. According to Crystal Ford, due to the number of miles recorded on his car's odometer, Mr. Frazier received a new car warranty that ran from the “in-service” date of the vehicle rather than a used car warranty that would have run from the date of purchase of the warranty.


. Maryland Code, Commercial Law Article ("CL”), §§ 13-301, 13-408.


. Attorney's fees are available in a private action brought under the Consumer Protection Act. CL § 13~408(b).


. The Circuit Court also denied Mr. Frazier's motion to compel discovery, and denied Crystal Ford's motion for a protective order on the grounds that it was moot. Mr. Frazier appealed the ruling on his motion to compel. The Court of Special Appeals did not reach that issue on the basis that it was moot given its ruling on the other issues on appeal. Neither discovery motion is before us.


. The Maryland rule is based on Rule 23 of the Federal Rules of Civil Procedure, as the latter was significantly revised in 1966.


. The rule sets forth certain criteria to be met as a prerequisite to certification:
(b) Unless justice requires otherwise, an action may be maintained as a class action if the prerequisites of section (a) are satisfied, and in addition:
(1) the prosecution of separate actions by or against individual members of the class would create a risk of
(A) inconsistent or varying adjudications with respect to individual members of the class that would establish incompatible standards of conduct for the party opposing the class, or
(B) adjudications with respect to individual members of the class that would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or
(2) the party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding a declaratory relief with respect to the class as a whole, or
*154(3) the court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:
(A) the interest of members of the class in individually controlling the prosecution or defense of separate actions,
(B) the extent and nature of any litigation concerning the controversy already commenced by or against members of the class,
(C) the desirability or undesirability of concentrating the litigation of the claims in the particular forum,
(D) the difficulties likely to be encountered in the management of a class action.
Maryland Rule 2-231(b).


. One may be wary of class action settlements that generate a pot of money for attorneys, provide only minuscule damages to class members, and otherwise absolve a defendant of liability to injured parties. See, e.g., Crawford v. Equifax Payment Services, Inc., 201 F.3d 877 (7th Cir.2000). The rules require judicial vigilance to avoid such abuses. See Maryland Rule 2-213(h) (dismissal or compromise of class action subject to court approval). In any event, this case concerns the circumstances under which a class action may be prosecuted, not those under which it may be settled.


. The court also referred to a lack of "uniformity” — presumably referring to whether there existed questions of law or fact common to class members. Ciystal Ford had argued that common issues did not predominate; however, the trial court appeared to be focused on the fact that Mr. Frazier’s had been "made whole” and therefore had no "interest in common” with the other members of the class. At the same time, the court denied Mr. Frazier’s motion for discovery related to class certification issues. The Court of Special Appeals did not address the "uniformity” question. 200 Md.App. at 298 n. 4, 27 A.3d 583.


. The Court affirmed the trial court's determination that there was a lack of commonality among the claims of the individual members of the putative class — a key factor under Maryland Rule 2-231 in whether a class should be certified.


. E.g., Cruz v. Farquharson, 252 F.3d 530, 533 (1st Cir.2001); DeCoteau v. Nodak Mut. Ins. Co., 636 N.W.2d 432, 437 (N.D.2001)


. E.g., Yu v. IBM, 314 Ill.App.3d 892, 247 Ill.Dec. 841, 732 N.E.2d 1173, 1178-79 (2000).


. E.g., Encamacion v. Barnhart, 180 F.Supp.2d 492, 498 (S.D.N.Y. 2002); Liles v. Am. Corrective Counseling Servs., 201 F.R.D. 452, 455 (S.D.Iowa 2001).


. E.g., United States Parole Commission v. Geraghty, 445 U.S. 388, 100 S.Ct. 1202, 63 L.Ed.2d 479 (1980); Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980).


. In many situations, the information critical to merits of class certification will be solely in the possession of the defendant.


. Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir.1997) ("The policy at the very core of the class action mechanism is to overcome the problem that small recoveries do not provide the incentive for any individual to bring a solo action prosecuting his or her rights. A class action solves this problem by aggregating the relatively paltry potential recoveries into something worth someone’s (usually an attorney's) labor.”).


. The offer was made pursuant to Rule 68 of the Federal Rules of Civil Procedure, which encourages settlements by shifting costs in certain circumstances to a party who declines a pre-trial settlement offer. Under the rule, a defendant may make a pre-trial offer of judgment to a plaintiff. If tlie plaintiff does not accept the offer and does not obtain a more favorable result at trial, the plaintiff is liable for post-offer costs. There is no equivalent cost-shifting provision in the Maryland rules.


. The court dismissed the case for lack of subject matter jurisdiction under Article III of the federal Constitution, under which the federal judicial power extends to "cases or controversies.” Relying on several Supreme Court decisions, the Ninth Circuit concluded that the "case or controversy" requirement could be satisfied by the "relation back" of class certification to the filing of the complaint in appropriate circumstances. See Sosna v. Iowa, 419 U.S. 393, 95 S.Ct. 553, 42 L.Ed.2d 532 (1975), Gerstein v. Pugh, 420 U.S. 103, 95 S.Ct. 854, 43 L.Ed.2d 54 (1975), Deposit Guaranty National Bank v. Roper, 445 U.S. 326, 100 S.Ct. 1166, 63 L.Ed.2d 427 (1980), County of Riverside v. McLaughlin, 500 U.S. 44, 111 S.Ct. 1661, 114 L.Ed.2d 49 (1991). We, of course, need not address this issue.


. See Lucero, supra, 639 F.3d at 1250 (in the absence of undue delay in filing a motion for class certification, "a named plaintiff in a proposed class action for monetary relief may proceed to seek timely class certification where an unaccepted offer of judgment is tendered in satisfaction of the plaintiff’s individual claim before the court can reasonably be expected to rule on the class certification motion”); Weiss, supra, 385 F.3d at 347-49 (stating that "reference to the bright line event of the filing of the class certification may not always be well-founded” and holding that a class action is not mooted by an offer of individual judgment in the absence of undue delay in filing the certification motion).


. Punitive damages are not available in a private cause of action under the Consumer Protection Act. Hoffman v. Stamper, 385 Md. 1, 49, 867 A.2d 276 (2005).


. Crystal Ford argued that the facts pled in the complaint could not support a finding of malice. The practices alleged could be the result of negligence or intentional wrongdoing. The complaint alleges that Crystal Ford's actions were done "knowingly and with intent to de*164fraud.” Whether the requisite intent for punitive damages existed would ordinarily be a matter for trial, at which intent may be proven circumstantially. Henderson v. Maryland Nat’l Bank, 278 Md. 514, 520, 366 A.2d 1 (1976).


. In Blaylock, the intermediate appellate court addressed the issue of whether a consumer’s settlement with a credit union, without adjudica*165lion of the credit union’s fault, rendered the consumer the prevailing party for the purpose of attorney's fees. Rejecting the credit union's appeal of the award of attorney’s fees, the Court of Special Appeals concluded that the prerequisite of § 13 — 408(b)—that the party who brings an action under the Consumer Protection Act be "awarded damages” — should not be narrowly read to require a judgment; rather, the party may "achieve victory” by a court-approved settlement.


. Before the .Circuit Court, Crystal Ford also contended that Mr. Frazier was not entitled to an award of atitorney's fees because the dealership had not acted with scienter. On appeal, Crystal Ford conceded that attorney’s fees could be awarded, in light of the fact that it had not tendered relief to Mr. Frazier until after suit had been filed.


. Although this Court granted a writ of certiorari in Friolo v. Frankel, a subsequent bankruptcy filing stayed further litigation of that case.


. Crystal Ford directs us to several federal cases in which the court considered whether an attorney’s fee award to a prevailing plaintiff should be reduced because the plaintiff did not succeed in all respects. See Nigh v. Koons Buick Pontiac GMC, Inc., 478 F.3d 183 (4th Cir. 2007); de Jesus v. Banco Popular de Puerto Rico, 918 F.2d 232, 235 (1st Cir. 1990); Roger E. Herst Revocable Trust v. Blinds to Go (U.S.) Inc., 2011 WL 6444980, 2011 U.S. Dist. LEXIS 147032 (D.Md. Dec. 20, 2011). None of these cases persuades us that the Circuit Court should have disregarded the prevailing "practical results” conceded by Crystal Ford.


. The General Assembly enacted the Consumer Protection Act in order to establish "minimum statewide standards for the protection of consumers across the State.” CL § § 13-102(b)(l), 13-103(a). The 1986 amendment of the Act to include a private cause of action was designed "to improve the enforcement” of the Act for the benefit of those consumers. See Report of Senate Judicial Proceedings Committee concerning Senate Bill 551 (March 7, 1986).


. As noted above we are remanding this case for further proceedings that may or may not result in the continuation of the class action Mr. Frazier seeks to prosecute. If Mr. Frazier should seek an additional award of attorney’s fees in the future, the Circuit Court’s consideration of such a request should take into account the factors set forth in Rule 1.5(a) and this Court's prior decisions concerning the award of attorney’s fees. E.g., Hoffman v. Stamper, 385 Md. 1, 867 A.2d 276 (2005) (award of attorney’s fees permissible with respect to Consumer Protection Act count, but not fraud count); Friolo v. Frankel, 373 Md. 501, 819 A.2d 354 (2003) (method for determining reasonable fee).